NO. 12-19-00354-CV
                                 IN THE COURT OF APPEALS
                    TWELFTH COURT OF APPEALS DISTRICT
                                              TYLER, TEXAS


 IN RE: MARYE JEANNINE JONES,                                 §
 MARYE GENEVA WATTS, JEFFREY
 SAMMONS AND DR. KIMBERLY                                     §       ORIGINAL PROCEEDING
 GREER,
 RELATORS                                                     §

                                          MEMORANDUM OPINION
                                              PER CURIAM
         Relators, Marye Jeannine Jones, Marye Geneva Watts, Jeffrey Sammons, and Dr.
Kimberly Greer, filed this original proceeding to challenge Respondent’s disqualification of
Relators’ counsel and denial of a motion for issuance of a show cause order. 1 Carolyn Cogburn,
executor of the Estate of Delores Jones, is the Real Party in Interest.
         On December 31, 2019, this Court conditionally granted Relators’ petition, in part, and
directed Respondent to vacate his September 26, 2019 order granting Cogburn’s motion to
disqualify, and in its stead, to issue an order denying the motion to disqualify. See In re Jones,
No. 12-19-00354-CV, 2019 WL 7373848 (Tex. App.—Tyler Dec. 31, 2019, orig. proceeding)
(mem. op.). 2 By an order signed on January 9, 2020, Respondent complied with this Court’s
opinion and order, rendering this proceeding moot. Accordingly, we dismiss Relators’ petition for
writ of mandamus as moot.
Opinion delivered January 15, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                                     (PUBLISH)



         1
             Respondent is the Honorable Campbell Cox, II, Judge of the 145th District Court in Nacogdoches County,
Texas.
         2
             We denied the petition regarding the denial of Marye Jeannine Jones’s request for issuance of a show cause
order.
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                          JANUARY 15, 2020

                                        NO. 12-19-00354-CV



                MARYE JEANNINE JONES, MARYE GENEVA WATTS,
                 JEFFREY SAMMONS AND DR. KIMBERLY GREER,
                                  Relators
                                    V.

                                   HON. CAMPBELL COX, II,
                                          Respondent


                                       ORIGINAL PROCEEDING

                 ON THIS DAY came to be heard the petition for writ of mandamus filed by Marye
Jeannine Jones, Marye Geneva Watts, Jeffrey Sammons and Dr. Kimberly Greer; who are the
relators in appellate cause number 12-19-00354-CV and parties in trial court cause number
PB1712782, pending on the docket of the 145th Judicial District Court of Nacogdoches County,
Texas. Said petition for writ of mandamus having been filed herein on October 31, 2019, and the
same having been duly considered, because it is the opinion of this Court that the writ should not
issue, it is therefore CONSIDERED, ADJUDGED and ORDERED that the said petition for writ
of mandamus be, and the same is, hereby dismissed as moot.
                      By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.